Citation Nr: 1112139	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a surgery to the left side of the chest.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his December 2004 substantive appeal, the Veteran requested a Board hearing at his local RO.  An August 2008 written statement from the Veteran asks that this hearing request be withdrawn.

In May 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that development conducted in accordance with the May 2009 remand has uncovered evidence that has led the Board to recharacterize the issues on appeal.  Specifically, the issue of entitlement to service connection for residuals of a surgery to the left side of the chest is now a new and material evidence claim.  In addition, the issue of entitlement to service connection for PTSD is no longer a new and material evidence claim.

As was discussed in the earlier remand, a March 2001 correspondence indicates that VA was unable to locate the Veteran's claims folder and mentions the possibility of having to establish a rebuilt folder.  The missing claims folder was believed to contain a majority of the Veteran's service treatment records.  On remand, a claims file containing the Veteran's missing service treatment records and records from the 1970s and 1980s was found and has been associated with the claims folder volumes that were of record at the time of the May 2009 Board remand.

First, with respect to the recharacterization of the left chest claim, the newly-discovered claims file reveals that the Veteran was previously denied service connection for a chest injury in April 1978.  The Veteran was notified of this decision in April 1978, and he did not appeal.  Therefore, the April 1978 rating decision is considered to be final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  A September 1986 confirmed rating decision found that no change in the previous decision was warranted.  

Thus, as will be discussed in more detail below, new and material evidence will have to be submitted in order to reopen the claim before the Board may decide this claim on the merits.  

With respect to the PTSD claim, the Board notes that this claim was initially characterized as a new and material evidence claim because this issue had been subject to the prior final denial of an October 2002 rating decision.  However, as noted above, the Veteran's complete service treatment records were found following the Board's May 2009 remand.  Due to the relevant, newly submitted service treatment records, the Board must consider the PTSD claim on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen the previously denied claim.  38 C.F.R. § 3.156(c) (2010). 

The Board notes that 38 C.F.R. § 3.156(c) does not apply to the left chest surgery claim, as the Veteran's complete service treatment records were associated with the claims file at the time of the April 1978 rating decision.  These records are therefore not considered to have been newly-submitted in relation to the left chest surgery claim.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a chest condition was most recently denied by rating decision in September 1986.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the September 1986 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a surgery to the left side of the chest.

3.  The competent and probative evidence of record reflects evidence of current residuals of a surgery performed on the left side of the Veteran's chest in service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 1986 rating decision is new and material; thus, the claim of entitlement to service connection for residuals of a surgery to the left side of the chest is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

2.  Service connection for residuals of a surgery to the left side of the chest is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue decided herein.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted with respect to the Veteran's claim of entitlement to service connection for residuals of a surgery to the left side of the chest, and that the claim is reopened.  Additionally, in light of the favorable decision as it relates to the issue of entitlement to service connection for residuals of a surgery to the left side of the chest on its merits, any errors by VA in complying with the requirements of VCAA as to this issue or in complying with the Board's remand instructions are moot.  

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for residuals of a surgery to the left side of the chest.  He essentially contends that he currently suffers from residuals of this surgery. 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for a chest injury was originally denied in an April 1978 rating decision.  This decision cited the lack of evidence of residuals of a chest injury or treatment therefore since service as the basis for the denial.  Among the evidence of record at the time of the April 1978 denial were the Veteran's complete service treatment records.  

The September 1986 confirmed rating decision continued the denial of the Veteran's claim based on evidence of a scar from a biopsy on the left chest without evidence of a diagnosis of a chest condition.  An undated VA examination report was among the evidence of record at the time of the September 1986 rating decision.  

Since the September 1986 rating decision, the Veteran has submitted new and material evidence sufficient to reopen his claim.  In particular, the Board notes the Veteran's August 2004 notice of disagreement following the denial of his claim in June 2004, in which he reported that "I have discomfort & a very bad scar."  The Board observes that, although the Veteran is a lay person, he is competent to report that he has a scar on his chest and that he suffers from chest discomfort.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As noted above, the Veteran's statement is presumed credible for purposes of reopening his claim.

The Board notes that the record contained evidence of a left chest scar at the time of the September 1986 rating decision.  The evidence of record at that time, however, including an undated VA examination report, notes the scar but does not report any symptoms, and it was concluded that there was no current disability.  The Veteran expressly reported discomfort in his August 2004 statement.  

The Board finds that the August 2004 statement describing chest discomfort and scarring constitutes new and material evidence to reopen the Veteran's claim of entitlement to service connection for residuals of a surgery to the left side of the chest.  This evidence is new in that it was not of record at the time of the September 1986 rating decision.  It is material in that it constitutes competent evidence of a current residual of surgery on the left side of the Veteran's chest.  In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a surgery to the left side of the chest.  To this extent, the benefit sought on appeal is granted.

III.  Service Connection

The Veteran has claimed entitlement to service connection for residuals of a surgery to the left side of the chest.  The Veteran essentially contends that he has suffers from residuals of an in-service chest surgery.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, the Veteran's newly-rediscovered service treatment records contain ample evidence of surgery following complaints of tenderness and swelling of the left pectoral muscle.  A lipoma in this area was excised for diagnosis in August 1973.  The Veteran also had a biopsy in December 1973, and subsequent service treatment records include further complaints of pain and swelling in the left pectoral area.

In terms of a current disability, as noted above, the Veteran has testified to chest discomfort and scarring that he believes are related to the in-service surgery.  An undated VA examination report that appears to be from the 1980s notes the left chest scar and references a surgery that was performed at a Naval Hospital in August 1973.  In addition, the Veteran himself reported in August 2004 that he still has a painful scar on the left side of his chest.  Regardless of whether this scar is, in fact, painful, the Board notes that the scar itself is still considered a disability.  

The Board also finds competent evidence of continuity of symptomatology from service to the present.  Specifically, the Board finds that the Veteran has presented competent, credible testimony that he has had a scar on the left side of his chest since the August 1973 surgery, and the Veteran's testimony is corroborated by the undated VA examination report.  There is no evidence of record indicating that the Veteran had a surgery on or otherwise injured his left chest after service.

In short, the Board finds that the competent and probative evidence of record establishes that the Veteran suffers from current residuals of a surgery to the left side of the chest.  Specifically, the Veteran's service treatment records reflect that the Veteran underwent a lipoma excision in August 1973 and a biopsy in December 1973, and that there is competent evidence of a scar on the left side of his chest that has been present ever since service.  Therefore, service connection for residuals of a surgery to the left side of the chest is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a surgery to the left side of the chest is reopened.

Entitlement to service connection for residuals of a surgery to the left side of the chest is granted.


REMAND

The Veteran has also claimed entitlement to service connection for PTSD, which he essentially contends developed as a result of his in-service experiences.  

As discussed in the May 2009 Board remand, the Veteran submitted stressor statements in December 2001 and August 2002 providing information with respect to four stressor incidents.  These statements contain somewhat contradictory information, but refer to several soldiers the Veteran apparently knew who lost their lives under different circumstances.  

According to the December 2001 statement, the Veteran reported witnessing PFC S.J. of the Marines kill himself.  The August 2002 stressor statement notes that PFC S.J. broke his neck and died in October 1971 at Camp Pendleton, California.  In a May 2010 stressor statement, the Veteran reported that the death of PFC S.J. occurred on an obstacle course at Camp Pendleton, California.  The Veteran reported that he was assigned to the "1st Marine Div. 2nd Blt. 2 Mar. Div."

The December 2001 statement notes that fellow Marine J.S., who served aboard the USS Enterprise, killed himself with a drug overdose because he was depressed.  The August 2002 statement also asserts that J.S. from the 2nd Marine Division died on the USS Enterprise in February 1972.  

The December 2001 statement notes that another Marine, Y.J., was killed, non-battle, in March 1973.  The August 2002 notes that a Y.J. from Fox Co. 2nd Battalion was wounded in action in September 1972.

The December 2001 statement reflects that a C.R. from the Army was wounded in action in June 1971.  The August 2002 statement notes that C.R. died in September 1974 on Germantown Street in Dayton, Ohio, when someone shot him in the head ten feet away.  The Veteran did not see this death.  A May 2010 statement suggests that C.R. was not in the Marine Corps but that the Veteran was assigned to "Co. E, 2d Mar., 2nd Mar. Div. FMF."

An August 2001 PTSD screening notes that the Veteran heard a pistol shot when a buddy killed himself in a "Dear John" situation.  He had shot himself in the head and the Veteran then saw his body.  The May 2002 VA examination report notes that the Veteran's worst stressor occurred in April 1973.  He was serving in Fox Company in the 2nd or 3rd Marine Division located near Da Nang.  One of his close, personal friends had gotten a "Dear John" letter and shot himself in the head.  While he did not see the shot, the Veteran was nearby and ran toward his friend.  He saw the friend with a hole in the front of his head and the back of his head was missing because it was blown away from the force of the exit wound.

In a February 2009 statement, the Veteran's representative notes that the Veteran's predominant stressor involves seeing one of his friends shoot himself in the head while serving in Fox Company, 2/4th Marine Battalion, 3rd Marine Division, near Da Nang, Vietnam, in April 1973.

In June 2010, the RO sent a stressor verification request to the United States Marine Corps (USMC) History Division.  A June 2010 reply referred the RO to the National Archives and Records Administration (NARA) Modern Military Records Branch for operational unit records; the Manpower and Reserve Affairs (MMSB) Headquarters of the USMC for Marine Corps unit diaries; and the Personal and Family Readiness Casualty Assistance Section (MPRC) for casualty information.  In September 2010, the RO sent inquiries to the NARA and the Director of the Naval Criminal Investigative Service.  An October 2010 reply from the NARA was negative, while no reply was received from the Naval Criminal Investigative Service.

The duty to assist requires VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency. 38 C.F.R. § 3.159(c)(2).  It is unclear in the case at hand why the RO did not contact the Manpower and Reserve Affairs Headquarters of the USMC or the Personal and Family Readiness Casualty Assistance Section, or why no follow up request was made to the Naval Criminal Investigative Service.  Therefore a remand is necessary in order to perform the appropriate development.  

The Board additionally finds that further verification efforts are warranted for the stressor involving J.S., the Marine who reportedly killed himself with a drug overdose because he was depressed.  Such efforts are necessary in light of additional information that was submitted by the Veteran following the May 2009 Board remand.  

As noted above, an August 2002 statement asserts that J.S. from the 2nd Marine Division died on the USS Enterprise in February 1972.  In addition, in the May 2010 stressor statement, the Veteran reported that he was a "L/CPL" serving aboard the USS Enterprise in "Fox (3 BN, 3 Mar) 3 Mar Div FMF (Oknya [sic] Japan)" with PFC J.S.  (The correct spelling of the Veteran's reported location in Japan is unclear.)  He reported that they were assigned to the same unit and provided the dates of November 6, 1972, to April 21, 1973.  The Veteran's service personnel records reflect that he was promoted to L/CPL effective from November 5, 1972, and was demoted to PFC in November 1973.

The Board notes that the RO's prior stressor verification attempts focused on a reported incident date of February 1972, and that the NARA also searched the 1971 command chronology of the 2d Infantry Training Regiment.

Given the above information, the Board considers it reasonable to extrapolate that the death of PFC J.S. may have actually occurred during the period from November 6, 1972, to April 21, 1973, and more specifically during the period from February 1, 1973, to April 21, 1973.  The Board therefore finds that, on remand, stressor verification for this new timeframe is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to verify the Veteran's reported stressors.  In particular, the RO/AMC should contact the Manpower and Reserve Affairs (MMSB) Headquarters of the USMC and the Personal and Family Readiness Casualty Assistance Section (MPRC) as directed by the June 2010 reply from the USMC History Division.  

The RO/AMC should also follow up on the September 2010 inquiry with the Director of the Naval Criminal Investigative Service.  

Additional efforts should be made to verify the suicide of PFC J.S. aboard the USS Enterprise during the period of November 6, 1972, through April 21, 1973.  If this period is too broad to conduct a meaningful records search, the RO/AMC should focus on the dates from February 1, 1973, to April 21, 1973.  As noted above, the Veteran reported that he and PFC J.S. served in "Fox (3 BN, 3 Mar) 3 Mar Div FMF (Oknya [sic] Japan)."  (The Board is uncertain of the correct spelling of the Veteran's location in Japan.) 

All documentation obtained pursuant to these inquiries should be added to the claims file.  As to any records not obtained, obtain a negative reply and associate that reply with the Veteran's claims file.

2.  After the development requested above has been completed, the RO/AMC should determine whether any additional development, including VA examination, is warranted.  Following the completion of any additional development, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


